Citation Nr: 9930240	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  91-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date for the award of service 
connection for post-traumatic stress disorder prior to May 7, 
1983.

2.  Entitlement to an effective date for an evaluation and 
award of service connection for a skin disability prior to 
June 1, 1988.

3.  Entitlement to an effective date earlier than August 5, 
1987, for the grant of service connection for a left ankle 
disability.

4.  Entitlement to a temporary total disability evaluation 
after September 30, 1997.

5.  Entitlement to a compensable evaluation for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and J. F.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1995, the Board remanded this case to the RO for 
additional development.  In November 1998, the veteran 
requested an additional hearing.  A hearing was held before 
the undersigned in January 1999.  In June 1999, the Board 
requested an additional medical opinion.  This medical 
opinion was received in August 1999 and sent to the veteran's 
representative that month.  Additional written argument was 
submitted by the veteran's representative that month. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

In March 1995, the following issues were before the Board: 
(1) entitlement to service connection for residuals of a 
fracture of the left ankle; (2) entitlement to an effective 
date for an evaluation and award of service connection for 
post-traumatic stress disorder (PTSD) prior to August 5, 
1987; (3) entitlement to an effective date for an award of a 
50 percent evaluation for PTSD prior to February 3, 1988; and 
(4) entitlement to an effective date for an evaluation and 
award of service connection for a skin disability prior to 
June 1, 1988.  At that time, the Board noted that the issue 
of entitlement to an annual clothing allowance had been 
originally certified for Board review.  However, as a 
clothing allowance had been granted for the years 1988 
through 1992, the Board determined that this matter had been 
resolved entirely in the veteran's favor and there was, 
accordingly, nothing for the Board to review.  The Board also 
noted the veteran was raising additional issues which were 
referred to the RO for appropriate action.  

Since March 1995, the veteran has raised additional claims 
and the RO has undergone extensive action to evaluate the 
veteran's disabilities.  In November 1995, the RO granted 
service connection for the residuals of a fracture to the 
left ankle secondary to a service-connected left knee 
disability.  Accordingly, the issue of entitlement to service 
connection for the residuals of a fracture of the left ankle 
has been granted and, under the guidance supplied by the U.S. 
Court of Appeals for Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35 (1993) and the United States Court of Appeals 
for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
issue.  Absent such questions, there is no matter over which 
the Board may exercise its jurisdiction.  38 U.S.C.A. 
§§ 510(a), 7104 (West 1991).  
 
In February 1998, the RO issued a statement of the case 
regarding three issues raised by the veteran: (1) entitlement 
to a compensable evaluation for a left ankle disability; (2) 
entitlement to an effective date earlier than August 5, 1987, 
for the grant of service connection for the left ankle 
disability; and (3) entitlement to a temporary total 
disability evaluation based on convalescence caused by the 
left ankle disability after September 30, 1987.  Later that 
month, a written statement was submitted by the veteran 
indicating his continued disagreement with the RO's actions 
regarding the February 1998 statement of the case.  
Accordingly, the Board has accepted the veteran's February 
1998 letter as a substantive appeal to the February 1998 
statement of the case.  Accordingly, these issues are now 
before the Board at this time.

In an April 1996 rating decision, the RO awarded the veteran 
a 50 percent evaluation for PTSD from May 7, 1983, a 70 
percent evaluation from February 3, 1988, and a 100 percent 
disability evaluation from August 23, 1988.  This effectively 
allows, in part, the veteran's claims of entitlement to an 
effective date for an evaluation and award of service 
connection for PTSD prior to August 5, 1987, and entitlement 
to an effective date for an award of 50 percent for PTSD 
prior to February 3, 1988.  The veteran was notified of this 
determination in April 1996.  In subsequent statements, the 
veteran indicated his continued disagreement with the 
effective date of his award of service connection for PTSD.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The issues of an 
earlier effective date for the award of service connection 
for PTSD and the effective evaluations of that award were 
before the Board in March 1995.  In light of the veteran's 
continued argument and the Court's decision in Fenderson, the 
Board believes it must perform a comprehensive evaluation of 
the veteran's service-connected PTSD evaluations in order to 
determine whether the April 1996 rating determination is 
correct and whether the veteran is entitled to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Accordingly, the 
Board will address the issue of whether the veteran is 
entitled to an earlier effective date for the award of 
service connection for PTSD from May 7, 1983; whether the 
veteran is entitled to an increased evaluation for PTSD in 
May 1983 (at that time, the PTSD was evaluated as 50 percent 
disabling); whether the veteran is entitled to an increased 
evaluation for his PTSD condition from February 3, 1988 (when 
he was awarded a 70 percent evaluation for this disability); 
whether the veteran is entitled to a 100 percent disability 
evaluation for PTSD prior to August 23, 1988; and whether he 
should be awarded separate percentage evaluations for any 
separate periods based on the facts found during the appeal 
period. 

In March 1995, the Board noted that the veteran was raising 
the issue of entitlement to service connection for a dental 
disorder.  A statement of the case on the issue of 
entitlement to service connection for a dental injury from 
service  trauma was issued by the RO in September 1998.  The 
veteran did not file a substantive appeal to this 
determination.  Further, in written argument prepared by 
veteran's representatives in September and October 1998, no 
reference is made to this issue.  Accordingly, as no 
substantive appeal has been filed regarding this claim, this 
issue is not before the Board at this time.  See 38 U.S.C.A. 
§ 7105(a) (West 1991).

One of the issues noted by the RO in the statement of the 
case of February 1998 was the issue of entitlement to an 
effective date earlier than August 5, "1997" for the grant 
of service connection for residuals of an injury to the left 
ankle.  The Board must note that the veteran was awarded 
service connection for the residuals of a left ankle injury 
on August 5, 1987.  Accordingly, the issue before the Board 
is entitlement to an effective date earlier than August 5, 
1987, for the grant of service connection for the left ankle 
disability.  The evaluation of this disability will be 
considered in the REMAND section of this determination.

Based on a review of statements written by the veteran and 
his representatives, as well as his testimony before the 
undersigned in January 1999, it is clear that the veteran is 
again raising additional claims.  In September 1998, the 
veteran noted that he was disputing every item in effectively 
all statements of the case and supplemental statements of the 
case that were not fully consistent with facts and arguments 
set forth in his appeal.  He appears to be raising claims of 
entitlement to service connection for disabilities associated 
with herbicide exposure (including Agent Orange) or secondary 
to alcohol abuse.  He also appears to be raising the issue of 
entitlement to service connection for an eating disorder.  

The veteran has expressed his frustration with the RO over 
the time it has taken to effectively adjudicate his claims.  
While it is clear that the adjudication of all the issues 
raised by the claimant has extended over a protracted period 
of time, it is also plain that the specific matters on appeal 
have changed, and that the claimant has raised additional 
issues at successive stages of the appellate process.  
Accordingly, the delay in the adjudication of these matters 
is by no means solely the responsbility of the RO.  

For the reasons noted above, no other issue is before the 
Board at this time.  No other issue raised by the veteran or 
his representative has been the subject of a statement of the 
case or a valid substantive appeal and the Board may not 
entertain an application for review on appeal unless it 
conforms with the law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 
1998).  As the United States Court of Appeals for the Federal 
Circuit in Grantham made clear, that the Board is a body of 
limited jurisdiction and may not adjudicate, unilaterally, 
issues raised by the veteran that have not been placed in 
appellate status.  

In September 1998, the veteran's representative contended 
that the Board must review all issues which are reasonably 
raised from a liberal reading of an appellant's substantive 
appeal, citing to Azurin v. Derwinski, 2 Vet. App. 489, 492 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 54 (1992) (citing 
Myer v. Derwinski, 1 Vet. App. 127, 129 (1991), and EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  While it is true 
that the Board must review all issues which are reasonably 
raised from a liberal reading of the veteran's substantive 
appeal, this does not entail that the Board must adjudicate 
all issues raised.  While the veteran has raised additional 
claims, these issues are not inextricably intertwined with 
the issues certified on appeal at this time, and are referred 
back to the RO for appropriate consideration.  See Parker v. 
Brown, 7 Vet. App. 116 (1994).  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims. 

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

3.  On May 7, 1984, the veteran filed a claim of entitlement 
to service connection for PTSD.  Before this date, the 
veteran had not filed a claim for service connection for PTSD 
and no health care provider had diagnosed the veteran with 
PTSD.  

4.  From May 7, 1983, to February 2, 1988, the evidence does 
not show that the residuals of the veteran's PTSD were of 
such severity and persistence that there was a profound or 
greater impairment in the ability to obtain or retain 
employment.

5.  On February 2, 1988, the definition of a 50 percent and 
70 percent evaluation for PTSD was changed by the VA.  Based 
on these changes, the RO determined that the veteran was 
entitled to a 70 percent evaluation under the new diagnostic 
code.

6.  On August 24, 1988, the veteran filed a claim of 
entitlement to service connection for a skin disorder as the 
result of Agent Orange exposure.  Medical records obtained at 
that time indicate treatment for acne on June 1, 1988.  In a 
September 1988 rating decision, service connection was 
established for acne, claimed as chloracne by the veteran.  
At that time, there was no medical evidence indicating 
exfoliation, exudation or itching.  

7.  On January 7, 1991, the veteran filed a claim for 
increased compensation based on unemployability.  At that 
time, the veteran noted that he last worked in August 1988.  
In a second statement submitted to the RO on January 13, 
1992, the veteran reported that he last worked in August 
1988.  Prior to this time, the veteran had worked on average 
from 40 to 50 hours a week as a sales manager or salesman at 
several auto dealerships.

8.  In October 1987, the veteran filed a claim of entitlement 
to service connection for the residuals of a left ankle 
fracture on or about August 4, 1987, due to a fall resulting 
from his service-connected left knee disability.  It was 
contended that the service connected disability had caused 
him to fall, causing the left ankle disability.  A VA 
hospitalization report on August 5, 1987, noted that the 
veteran fell on August 4, 1987, injuring the left ankle.

9.  A review of medical records from August 1987 to the 
present has failed to indicate a residual disability 
associated with the veteran's service-connected left ankle.  
No indication of continuous treatment for this disability is 
found.

10.  In a December 1997 rating determination, service 
connection was awarded for the residuals of an injury to the 
left ankle.  A total disability evaluation for convalescent 
purposes was awarded from August 5, 1987, through September 
30, 1987.  


CONCLUSIONS OF LAW

1.  An effective date before May 7, 1983, for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

2.  An award greater than 50 percent for PTSD from May 1983 
through February 1988 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective May 7, 1983, through February 
2, 1988).

3.  An evaluation in excess of 70 per cent for PTSD from 
February 3, 1988, through August 23, 1988, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.132, Diagnostic Code 9411 (effective from 
February 3, 1988, through August 22, 1988).

4.  A total rating for PTSD prior to August 23, 1988, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16, 4.130, and 
4.132, Diagnostic Code 9411 (regulations in effect from May 
7, 1983, through August 23, 1988).

5.  An effective date prior to June 1, 1988, for service 
connection for acne is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).

6.  Entitlement to a temporary 100 percent convalescent 
rating after September 30, 1987, is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, and 
4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

As noted above, the veteran served on active duty from July 
1964 to July 1967.  At his separation examination in June 
1967, acne on his back was noted.  No psychiatric disability 
was found.  

In July 1967, the veteran filed a claim for VA compensation.  
At that time, he made no reference to any of the disabilities 
at issue in this case.  

In September 1967, the veteran was hospitalized with a 
primary diagnosis of obesity.  An anxiety reaction was also 
noted.  It was reported that on September 18, 1967, he had 
been referred to the chief of psychiatry, who considered a 
diagnosis of "mild anxiety reaction."  The September 1967 
hospitalization report notes the examiner's opinion that the 
veteran's "emotional problems" are his main troubles at 
present.  No reference is made to the veteran's active 
service or his combat experiences.  

At a VA examination held in December 1967, no psychiatric 
disability was noted and the veteran made no reference to 
PTSD or PTSD-related symptoms.  In a February 1968 rating 
determination, service connection was awarded for a bilateral 
knee disability, pes planus, and a fracture to the right 
middle finger.

In September 1968, the veteran sought additional compensation 
for his service-connected disabilities.  At that time, he 
again made no reference to any psychiatric disorder.  At a VA 
examination held in March 1969, no reference was made to a 
psychiatric disorder, psychiatric symptoms, or a skin 
disorder.  In a May 1969 rating decision, the RO determined 
that this VA examination showed no material change in his 
service-connected disabilities. 

A review of treatment records from the late 1960's through 
the 1970's fails to indicate consistent treatment for a 
psychiatric disability or PTSD-related symptoms.  In May 
1974, the veteran filed an additional claim for VA 
compensation.  At that time, he again made no reference to a 
skin disorder or a psychiatric disability, including PTSD.  
In April 1974, the veteran was hospitalized for hypertension.  
A detailed review of the veteran's symptoms was noted.  
Significantly, no skin disorder or PTSD-related symptoms were 
reported.

In September 1983, the veteran filed an additional claim for 
VA compensation.  Once again, no reference was made to a 
psychiatric disorder, skin disability, or PTSD-related 
symptoms.

In 1983, the veteran was treated for a left ankle disability.  
During his treatment, the veteran made no reference to his 
service-connected knee disabilities.  Further, he did not 
file a claim of entitlement to secondary service connection 
for a left ankle disability associated with the service-
connected bilateral knee disability.  In 1983, no references 
were made by the veteran to PTSD or PTSD-related symptoms.

On May 14, 1984, the veteran stated that he wished to 
"reopen" his claim for PTSD.  This is the first reference 
the veteran had ever made to the claim of service connection 
for PTSD.  The veteran also noted problems with his feet, 
back, legs, and chloracne.

In an August 1987 VA psychiatric evaluation, the veteran 
stated that he had received PTSD counseling at a VA Medical 
Center (VAMC) in 1984 for approximately three weeks.  He was 
required to leave this counseling due to a job opportunity.  
The examiner noted a history of alcohol and cannabis abuse.  
At that time, it was noted that the veteran "appears to 
meet" the criteria for PTSD.  The examiner noted the 
veteran's complaints of flashbacks and aggravated startle 
response.  It was noted that the veteran's history of alcohol 
abuse might exaggerate his PTSD symptoms.

In August 1987, the veteran was hospitalized for a left ankle 
disability.  At that time, it was noted the veteran fell on 
August 4, 1987, when his leg, "just seemed to go out from 
under him."  He fell, twisting the left leg and foot.  The 
veteran was discharged on August 26, 1987. 

A review of treatment records after September 30, 1987, fails 
to indicate treatment for the veteran's service-connected 
left ankle disability.

In October 1987, the veteran stated that he wished to 
establish service connection for the residuals of a left 
ankle fracture on or about August 4, 1987, due to a fall 
resulting from his left knee giving way.  

In a December 1987 outpatient treatment record, the veteran 
was informed of a program at a VAMC for PTSD.  The veteran 
refused the program, indicating that he had to work.  In a 
February 1988 evaluation, the veteran reported that he had 
over 100 different kinds of work.  He noted that his 
relationships had not been successful, resulting in three 
divorces.  It was also reported by the evaluator that the 
veteran's continued use of alcohol and marijuana made it 
impossible for successful treatment to occur.  The examiner 
stated that it was "obviously impossible to continue 
assisting [the veteran] with counseling until he decides to 
participate in a treatment program which will result in his 
giving up drinking and smoking marijuana."  The veteran was 
diagnosed with alcohol dependence, cannabis dependence, and 
PTSD.  Features of an antisocial personality disorder were 
also noted.  The social worker noted a Global Assessment of 
Functioning (GAF) scale of 60, indicating moderate symptoms 
or moderate difficulties in social, occupational, or school 
functioning.

The Court has addressed the significance of GAF scores.  See, 
i.e., Richard v.  Brown, 9 Vet. App. 266, 267-8 (1996) (where 
the GAF of 50 was noted to reflect serious impairment under 
the diagnostic criteria).  In Carpenter v. Brown, 8 Vet. App. 
240 (1995), the Court recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the 4th edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM IV) in Carpenter, the Board concludes 
that the GAF score and the meaning of the score may be 
considered without prejudice to the veteran.  A GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  The Court has 
noted that a 55-60 score indicates "moderate difficulty in 
social, occupational, or school functioning."  Carpenter, 8 
Vet. App. at 242.  

On February 3, 1988, the criteria by which VA evaluated PTSD 
were changed.  This will be discussed below.

On August 24, 1988, the veteran filed a claim of entitlement 
to service connection for a skin disorder due to Agent Orange 
exposure.  Treatment records obtained at that time indicated 
treatment for acne on June 1, 1988.  Acne on the veteran's 
back was noted.  Chloracne was not diagnosed.

Service connection for PTSD was granted by the RO in an 
August 1988 rating determination.  

In a statement received at the RO in March 1989, the veteran 
requested an increase for his PTSD above 30 percent and 
retroactive to January 1969.  The veteran noted that he had 
sought help for this malady during his active service in the 
U.S. Army and again many times after his discharge.  The 
veteran stated that until 1984, he did not know what PTSD or 
"shellshock" was.  He stated that qualified doctors in the 
psychiatric field had "side stepped" this diagnosis and 
frightened him into suppressing his feelings even though he 
knew something was wrong.  He also contended that his 
hospitalization in 1967, in which he sought psychiatric help, 
indicates PTSD at this time.

In January 1991, the veteran reported that he had been 
unemployed since August 1988.  Prior to this date, the 
veteran stated that he worked more than 80 hours per week 
from 1984 to 1988.  In January 1992, the veteran noted that 
he last worked on August 22, 1988.  Prior to this date, the 
veteran at that time indicated that he worked approximately 
40 to 50 hours a week continuously in sporadic jobs from May 
1987 through August 1988.  

At a hearing held before the Board in August 1991, the 
veteran contended that he had continuously prosecuted his 
claims since 1984 through the present.  The veteran indicated 
that he did not know what PTSD was until 1984.  At that time, 
no reference was made to the veteran's previous request to be 
awarded service connection for PTSD from 1967.  However, in 
April 1995, the veteran reiterated his contention that he is 
entitled to benefits for PTSD above 30 percent and 
retroactive to January 1967, inasmuch as he did seek help for 
this malady during his active service.  At that time, the 
veteran cited to 38 C.F.R. § 3.157(b)(1) in support of his 
claim.  In substance, he contended that he should be awarded 
service connection for PTSD based on an informal claim due to 
his hospitalization in 1967.  

In an August 1992 evaluation performed by Paul Levy, M.D., 
the examiner noted his previous diagnosis of PTSD, alcohol 
dependence, and substance abuse.  The veteran was diagnosed 
with PTSD of a "severe" degree.  In the opinion of Dr. 
Levy, the emotional turmoil caused by the PTSD interferes to 
a "significant degree" with the veteran's ability to be 
involved in any form of gainful employment.

In March 1995, the Board remanded this case to the RO for 
additional development.  In April 1995, a VA psychiatrist 
wrote to the veteran's representative and stated, in 
pertinent part:

I have reviewed [the veteran's] old 
records and find him to have had symptoms 
at this level of severity for at least 
the last 15 years, so he has been 
unemployable since at least the early 
1980's.  

In an April 1996 rating decision, the veteran was awarded a 
50 percent evaluation for PTSD from May 7, 1984, a 70 percent 
evaluation from February 3, 1988, and a 100 percent 
disability evaluation from August 23, 1988.  Service 
connection was also awarded for the residuals of a left ankle 
injury.  The veteran was awarded a temporary total disability 
evaluation for convalescence from May 5, 1987.  This service-
connected disability was then found noncompensable from 
October 1, 1987.  

The RO received a statement from a VA physician in June 1997.  
This examiner noted that he had treated the veteran since May 
1996.  At this time, he notes that the veteran had provided 
him with copies of several letters that he wrote to his 
parents in 1966 at the time of his war experience.  He noted 
that several medical documents dated in 1967 indicated 
anxiety as well.  The examiner stated, in pertinent part:

Clearly, [the veteran] suffers from 
severe PTSD, and it seems that he has had 
highly significant psychiatric problems 
beginning at the time of his traumatic 
experience in 1966.  

In February 1998, the veteran disputed the statement of the 
case issued that month.  The veteran contended that he was 
entitled to a temporary 100 percent convalescent rating after 
September 30, 1987, for approximately 18 months.  He claimed 
clear and unmistakable error has occurred in the application 
of law as it applied to his case. 

At a hearing held before the undersigned in January 1999, it 
was contended that the veteran should be awarded service 
connection for PTSD effective from his discharge from active 
service in July 1967 and that the RO committed clear and 
unmistakable error in the application of 
38 C.F.R. § 3.157(b)(1).  When asked when he first filed a 
claim for a psychiatric disability, the veteran responded 
that it was in 1984 or 1985.  It was contended that the 
veteran had sought help for this disability during both his 
active service and immediately following his discharge from 
active service.  It is also contended that earlier effective 
dates were warranted for his award of service connection for 
a skin disability and for the residuals of a fracture of the 
left ankle and that he was entitled to additional 
convalescence after September 30, 1987, to recover from his 
left ankle disability.  Regarding his left ankle disability, 
the veteran testified that this condition caused pain and 
fatigue.

In June 1999, the Board requested and obtained an expert 
medical opinion in August 1999.  The staff psychiatrist at 
the VAMC in Louisville, Kentucky, noted that he had spent 
approximately 10 hours reviewing the veteran's claims 
folders, including the veteran's numerous statements and his 
medical history from his discharge from active service.  In 
his five page report, the examiner concluded that the ratings 
of 50 percent for PTSD from May 1983 to February 1988 and the 
rating of 70 percent for the period of February 3, 1988 to 
August 23, 1988 appears to be appropriate to the level of 
disability manifested by the veteran during these time 
periods.  The examiner cited to pertinent medical records and 
examinations in support of this conclusion.  In summary, the 
examiner stated that he did not see a reasonable argument to 
extend retroactively the service connection of PTSD to 1967 
or to increase the ratings during the above-mentioned 
periods.  This medical opinion was received at the Board in 
August 1999 and sent to the veteran's representative that 
month.  Additional written argument was submitted by the 
veteran's representative that month. 

II.  The Duty to Assist.

VA has a duty to assist the veteran in development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  In March 1995, the Board 
requested the RO to submit the veteran's claims folder to a 
psychiatrist (if possible, to the psychiatrist who performed 
the VA examinations in June 1988 and April 1989) for a review 
of those examinations and other evidence of record at that 
time.  The examiner was then to asked to assign a numerical 
code under the GAF scale. 

In September 1995, the RO requested that the psychiatrist who 
had performed the examinations in June 1988 and April 1989 
review the case again.  In response, the VAMC reported that 
the physician who performed these evaluations was no longer 
working with the VA.

In light of various adjudicatory actions and the subsequent 
development of the record, the Board finds that the 
directives set forth in the Board's March 1995 have been 
satisfied or rendered moot.  In March 1995, the issues before 
the Board were entitlement to an effective date for an 
evaluation and award for service connection for PTSD prior to 
August 5, 1987, and entitlement to an effective date for an 
award of a 50 percent evaluation for PTSD prior to February 
3, 1988.  In this case, the veteran has been awarded a total 
disability evaluation from August 23, 1988.  Accordingly, a 
determination regarding the nature and extent of the service-
connected psychiatric disability after August 23, 1988, is no 
longer in appellate status.  With respect to the requests for 
medical opinion evidence as to the status of the disability 
over the period covered by the VA examination in June 1988, 
that requirement has been satisfied by the opinion requested 
by the Board in June 1999. 

"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
480, 483 (1992).  In this case, based on a review of the 
evidence retrieved by the RO since the veteran initiated this 
case over 10 years ago, the Board is satisfied that the VA 
has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to these claims.  In order 
to determine the extent of the psychiatric disability from 
May 1983 to August 1988, an expert medical opinion was 
obtained.  This opinion squarely addresses the critical issue 
in this case and clearly fulfills any mandate created by the 
Board's remand in May 1995.

The veteran has undergone complete and thorough evaluations 
and the RO has made every effort to locate pertinent 
documents specified by the veteran.  In light of the recent 
expert opinion and the actions of the RO, the Board finds 
that the actions required by the Board's remand of this case 
have been accomplished and an additional remand of this case 
under the Court's decision in Stegal v. West, 11 Vet. 
App. 268 (1998) is not required.  In light of the discussion 
above, the Board will proceed with the adjudication of the 
veteran's claim.



III.  Entitlement to an Earlier Effective Date for the
Award of Service Connection and Compensation Benefits for 
PTSD.

Entitlement to an Earlier Effective date of Award of Service 
Connection

The veteran has claimed an earlier effective date prior to 
May 7, 1983, for service connection for PTSD.  He maintains 
that he should be awarded service connection for PTSD from 
the date of his discharge from active service in 1967.  This 
claim must fail because he did not file a claim for service 
connection for PTSD until May 7, 1984.  38 U.S.C.A. § 5110(a) 
provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of the receipt of 
the application therefor.

In this case, the veteran filed a claim for service 
connection for PTSD on May 7, 1984.  This date is far more 
than one year after his discharge from active service.  
Accordingly, 38 U.S.C.A. § 5110(b)(1), which provides for an 
effective date of an award back to the day after the date of 
discharge, as is not for application.  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the 
effective date of an award of benefits is generally not 
earlier than the date the claim for those benefits is 
received.  However, 38 U.S.C.A. § 5110(g) authorizes an 
exception to that rule.  Under 38 U.S.C.A. § 5110(g), the 
effective date of an award of or increase in compensation, 
dependency and indemnity compensation, or pension "pursuant 
to any act or administrative issue . . . shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  The 
statute goes on to authorize retroactive payments for up to 
one year prior to the date of the claim or the date of 
administrative determination of entitlement, whichever is 
earlier.  Accordingly, the RO awarded the veteran service 
connection for PTSD from May 7, 1983, one year prior to his 
claim for PTSD on May 7, 1984.

The Board has considered VAOPGCPRC 26-97 (July 16, 1997) and 
the fact that the 
diagnosis of PTSD was added to the rating schedule effective 
April 11, 1980.  See 45 Fed. Reg. 26, 326 (1980).  
38 C.F.R. § 3.144(a), VA's implementing regulation to 38 
U.S.C.A. §§ 5110(g), requires that the effective date of an 
award made pursuant to a liberalizing act or administrative 
issue (as is this case) be "fixed in accordance with the 
facts found," indicating that entitlement to retroactive 
award is dependent on the existence of facts supporting a 
finding of entitlement from an earlier date.  In this case, 
prior to May 1984, the veteran had not been diagnosed with 
PTSD.  As the VA physician observed in August 1999, it was 
only in 1984, after the claimant was provided a book or 
pamphet PTSD, that he began to report symptoms recognizable 
as manifestations of the disability.

While PTSD was not a recognized diagnosis in 1967, the Board 
has noted that the September 1967 hospitalization report 
refers to anxiety.  There is no indication in this report, 
however, that any medical provder linked any psychiatric 
disorder then present, however classified, with the 
claimant's period of service.  In addition, a review of 
contemporary medical records from 1967 to 1983 would not 
support a finding that the veteran suffered from any chronic 
psychiatric disorder.  This determination is based not only 
on a review of all hospitalization reports and outpatient 
treatment records during this period, but from the veteran's 
own statements.  Significantly, during this time, the veteran 
made no claim of entitlement to service connection for a 
psychiatric disability.  Further, during his hospitalization 
in 1974, he did not refer to PTSD-related symptoms.  During 
this period, the veteran filed numerous claims for VA 
compensation.  The Board has reviewed these claims and finds 
no reference to any psychiatric disorder that he related to 
his active service before May 7, 1984.  

Finally, the Board has the August 1999 expert opinion, which 
clearly does not support the veteran's conclusions that he 
was totally disabled from PTSD from his discharge from active 
service.  While the claimant has submitted other medical 
opinions purporting to place the onset of a service connected 
psychiatric disability in service or shortly thereafter, the 
Board does not find these opinions approach the weight of the 
recent expert opinion.  The recent expert opinion is grounded 
in what the records actually document and provides a 
rationale.  The opinions purporting to support the claim are 
based upon history not supported by contemporary clincial 
records and do not present a detailed rationale to support 
the conclusions offered.  

In this case, the RO received a claim for service connection 
for PTSD on May 7, 1984.  Under 38 C.F.R. § 3.400(b)(2)(i), 
the earliest date for which entitlement to service connection 
for PTSD could normally be granted is the date of receipt of 
the veteran's claim, which is May 7, 1984.  However, where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  This section is modified by the 
caveat that if a claimant requests review of his claim within 
one year from the effective date of a liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(1999).  If a claimant request review of their claim more 
than one year from the effective date of the liberalizing 
regulation, benefits may be authorized only for a period of 
one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3) (1999).  

The veteran has contended that 38 C.F.R. § 3.157(b) supports 
the determination that his hospitalization in 1967 should be 
considered an informal claim for PTSD.  Under this section, 
once a "formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree," receipt a particular document or 
documents will be accepted as an informal claim for increased 
benefits or an informal claim to reopen (emphasis added).  
38 C.F.R. § 3.157(b)(1) indicates that an examination or 
hospitalization at a VAMC can be "accepted" as the date of 
receipt of the claim.  

At the hearing held before the undersigned, the claimant 
emphasized the word "accepted" within 
38 C.F.R. § 3.157(b)(1).  However, as 38 C.F.R. § 3.157(b) 
clearly states, in order for the Board to "accept" the 1967 
VA hospitalization as an informal claim, the veteran would 
have had to have previously filed a claim for compensation 
for PTSD (or, at a minimum, some other form of psychiatric 
disability) prior to the 1967 hospitalization.  After he had 
filed such a claim, a hospitalization report received by VA, 
under 38 C.F.R. § 3.157(b)(1), may be considered either a 
request for more compensation or a request to reopen a 
previously denied claim.

Before the VA hospitalization in 1967, the veteran filed no 
claim for any form of psychiatric disability.  A formal claim 
for a psychiatric disability, to include any manifestations 
that would later be classified as PTSD, had not been allowed 
or denied in 1967.  Further, a formal claim for compensation 
had not been disallowed for the reason that the service-
connected psychiatric disability was not compensable in 
degree.  Accordingly, 38 C.F.R. § 3.157(b) does provide a 
basis for the award of an earlier effective date for a grant 
of service connection.

38 C.F.R. § 3.114 was amended by 62 Vet. Reg. 17706, 
effective April 11, 1997.  The language of the regulation was 
changed in order for conform with the ruling in McCay v. 
Brown, 9 Vet. App. 183 (1996).  In McCay, the Court held that 
the previous language of 38 C.F.R. § 3.114 would result in 
unequal treatment of claimants if the law had a retroactive 
effective date.  The applicable regulation in the present 
case is the addition of Diagnostic Code 9411 (PTSD), which 
was added to the rating schedule effective April 11, 1980.  
It was enacted without a retroactive effective date.  45 Fed. 
Reg. 26, 325 (1980); see also VAOPGCPREC 26-97 (July 16, 
1997).  Therefore, changes to 38 C.F.R. § 3.114 do not affect 
the veteran's present claim.  

The claimant appears to maintain that if he submits medical 
evidence providing a retospective diagnosis of PTSD and a 
retrospective assessment of the severity of disability back 
to the date of discharge, he can establish entiltement to an 
earlier effective date of an award of service connection.  
Under the governing law and regulations, however, effective 
dates of awards are not governed solely by medical evidence 
but also be factual issues involves dates of receipt of 
claims.  Under those law and regulations, the Board has 
determined that an effective date prior to May 7, 1983, 
cannot be awarded.  Accordingly, the Board finds an effective 
date earlier than May 7, 1983, for the grant of service 
connection for PTSD is not warranted.

The Court's recent determination on this issue supports the 
Board's determination in this case.  In Willard v. West, 97-
1447 (February 23, 1999) (a single-judge disposition, not 
binding before the Board, but cited for it persuasiveness 
under Bethea v. Derwinski, 2 Vet. App.  252, 253 (1992)), the 
appellant in that case, during his active service, visited a 
mental hygiene clinic.  Immediately after leaving service in 
1970, the appellant filed a claim for a hearing condition 
which VA denied.  The RO in that case received the 
appellant's claim for service connection for PTSD on June 25, 
1987, years after his discharge from active service.  That 
August, VA examiners diagnosed the appellant with PTSD, and 
the RO granted service connection for that condition, rating 
him 30% disabled with an effective date of June 25, 1987. 

In Willard, the Board found that there was no evidence that 
the appellant had filed a claim for a psychiatric disorder 
prior to June 25, 1987.  The Board also noted the appellant's 
arguments that his effective date should be the date on which 
he was separated from service due to his visit to the mental 
hygiene clinic.  Id.  However, the Board found that 
38 U.S.C.A. § 5110 and its implementing regulation mandated 
that June 25, 1987, the date on which he filed his PTSD 
claim, was the effective date for that claim.  The Court 
affirmed the Board's decision as to its determination that 
June 25, 1987, was the effective date for the appellant's 
PTSD claim, citing 38 U.S.C.A. § 5110 (West 1991) and 38 
C.F.R. § 3.400(b)(2)(i) (1999).  The facts of Willard closely 
parallel the facts of this case.  

Effective date of an award of a rating in excess of 50 
percent forPTSD from May 7, 1983, to February 2, 1988.

The Board has considered whether the veteran was entitled to 
a greater than 50 percent evaluation for his PTSD from May 7, 
1983, to February 2, 1988.  Under the regulations that 
existed at that time, a 70 percent evaluation required that 
the ability of the veteran to establish and maintain 
effective or favorable relationships with people be severely 
impaired.  The psychoneurotic symptoms must have been of such 
severity and persistence that there was a pronounced 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132,  Diagnostic Code 9411 (as in effect prior 
to February 3, 1988).  

The veteran has submitted an April 1995  medical opinion that 
the claimant had manifested the same level of symptoms for 
"at least" 15 years and that he had been unemployable since 
the early 1980's.  The Board finds this opinion is entitled 
to very little probative value.  Although it is represented 
as based upon a review of the record, it does not contain any 
analysis that explains how the provider reached this opinion 
in the face of the actual findings during this interval or 
the claimant's actual work history.  The Board finds that the 
most probative evidence in this matter is evidence that 
existed from May 1983 through February 1988, and the August 
1999 medical opinion.  That opinion is entitled to great 
probative weight due to its extensive review and analysis of 
the veteran's medical history.  The Board finds no competent 
credible medical evidence that would find the veteran 
"severely impaired" due to his PTSD within this timeframe.  
The August 1987 VA psychiatric evaluation noted no 
hallucinations or illusions.  While difficulties with 
flashbacks were indicated, outpatient treatment during this 
period noted the veteran was well read and intelligent.  In 
his September 1987 statement, while noting flashbacks, the 
veteran did not cite symptoms which would establish a 70 
percent evaluation under the criteria that existed at that 
time.  As the August 1999 report observes, even as late as 
1989, a GAF score of 70 to 80 was reported.  This would not 
even support a 50 percent evaluation.  That physician further 
pointed out that the claimant's extensive histroy of alcohol 
and cannabis abuse were important factors in the claimant's 
decline in function.  Accordingly, a 70 percent evaluation 
from May 7, 1983, through February 2, 1988, is not warranted.

Effective date of an award of a rating in excess of 70 
percent forPTSD from February 2, 1988, to August 22, 1988.

On February 3, 1988, the diagnostic criteria for evaluating 
the severity of PTSD changed.  Under the new criteria, a 70 
percent evaluation for PTSD required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired.  The psychoneurotic 
symptoms must be of such severity and persistence that there 
is a "severe impairment" in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in 
effect as of February 3, 1988).  Under this diagnostic 
criteria, the RO found that the veteran warranted a 
70 percent evaluation from February 3, 1988.  Accordingly, a 
70 percent evaluation was awarded under the new diagnostic 
criteria.  

The Board has considered whether the veteran was entitled to 
a 100 percent disability evaluation from February 3, 1988, 
through August 22, 1988.  Under the criteria that existed at 
that time, a 100 percent disability evaluation would be 
warranted if the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior must be 
found.  The veteran must also be demonstrated to be unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect on February 3, 1988).

The Board finds no evidence to support the conclusion that 
the veteran met the criteria for a 100 percent rating from 
February 3, 1988, through August 22, 1988.  In January 1991, 
the veteran indicated that he was working 80 hours a week 
from 1984 to 1988.  This fact clearly does not support the 
conclusion that the veteran was demonstrably unable to obtain 
or retain employment.  The medical opinion of August 1999 
would also not support the veteran's contention that he was 
totally disabled during this period.  While the Board would 
not dispute that the veteran's ability to function was 
impaired by his PTSD during this period of time, a 70 percent 
evaluation, by definition, indicates a severe impairment in 
the ability to obtain or retain employment.  Accordingly, the 
veteran's numerous changes in employment would not support 
the conclusion that the veteran was entitled to a 100 percent 
evaluation from February 3, 1988, through August 23, 1988.  
By the veteran's own statements, he was working on a full-
time basis from 1984 to 1988.   

The medical evidence of record at this time, including the 
February 1988 VA social and industrial evaluation, would not 
support the determination that the veteran was entitled to a 
100 percent disability evaluation.  The February 1988 VA 
evaluation clearly indicates that the veteran's alcohol 
dependence and marijuana abuse were his primary difficulties 
at this time.  Service connection may not be granted for 
alcoholism and drug abuse on a direct basis.  
38 C.F.R. § 105(a) (West 1991); 38 C.F.R. § 3.301(a) (1999).  
The only medical evidence favorable to the claim for increase 
for this time frame comprises the retrospective opinions 
offered in 1995 that the claimant was totally disabled at 
this time.  As already discussed above, this assessment is 
completely at odds with the contemporary documentation of 
manifestations and the claimant's work history.  Accordingly, 
this evidence is of little probative weight.     

The veteran was awarded a 100 percent disability evaluation 
from August 23, 1988.  This determination is consistent with 
the veteran's own statements as submitted to the RO in 
January 1991 and January 1992.  In January 1991, the veteran 
indicated that he had been unemployed since August 1988.  In 
January 1992, the veteran specified that he became 
unemployable due to his service-connected disability on 
August 23, 1988.  Prior to this time, the veteran clearly 
notes that he was working on a regular basis.  Accordingly, a 
total disability evaluation based on unemployability due to 
service-connected disability prior to August 23, 1988, is not 
warranted.  Correspondingly, the veteran's claim of 
entitlement to an earlier effective date for the award of 
service connection for PTSD and the grant of entitlement to 
an earlier effective date for the evaluations of his PTSD 
must be denied.  

In this case, the RO has awarded the veteran a total 
disability evaluation from August 22, 1988, three years prior 
to the claim of entitlement to a total disability evaluation 
filed by the veteran in January 1991.  This fact clearly 
undermines the veteran's contention that the RO has attempted 
to hinder or deny the veteran compensation for his service-
connected psychiatric disorder.  


IV.  Entitlement to an Effective Date for an Evaluation and 
Award of Service Connection for Acne Prior to June 1, 1988.

The veteran is service connected for acne.  He is receiving a 
10 percent evaluation for this disability from June 1, 1988.  
Based on a review of the veteran's statements, it appears 
that the veteran believes he is service-connected for a skin 
disorder due to Agent Orange exposure.  This is not the case.  
On August 24, 1988, the veteran filed a claim for a skin 
disorder due to Agent Orange exposure.  Medical evidence at 
that time, however, failed to indicate any skin disorder 
related to Agent Orange exposure.  Nevertheless, the RO noted 
that the veteran had been treated for acne in June 1988.  The 
separation evaluation had noted an acne condition.  The RO 
chose to award service connection for acne from June 1, 1988.  

The veteran first filed his claim on August 24, 1988.  A 
review of the veteran's statements prior to this date fails 
to indicate either a formal or informal claim prior to this 
date.  The RO apparently chose to set the effective date 
based upon medical evidence confirming acne in June 1988, 
within one year prior to the date of receipt of the formal 
claim.  It is not clear to the Board how the RO ascertained 
that the June 1988 effective date was warranted based on an 
original claim, if the grant of service connection was not 
based upon alleged herbicide exposure.  There is no basis in 
the record to detemine that a date prior to June 1988 was 
warranted.  Accordingly, for reasons noted above, the Board 
finds that the veteran has not met the criteria for 
entitlement to an earlier effective date for service 
connection for a skin disorder and that entitlement to an 
effective date for a skin disorder is not established under 
38 C.F.R. § 3.114 (1999).  

V.  Entitlement to an Effective Date Earlier than August 5, 
1987, for the Grant of Service Connection for Residuals of an 
Injury to the Left Ankle.

As indicated above, one of the issues noted by the RO in the 
statement of the case of February 1998 was the issue of 
entitlement to an effective date earlier than August 5, 
"1997" for the grant of service connection for residuals of 
an injury to the left ankle.  The veteran was awarded service 
connection for the residuals of a left ankle injury on August 
5, 1987.  The veteran may have filed this claim because of 
this apparent typographical error.  The December 1997 rating 
determination clearly notes this.  Nevertheless, the Board 
shall review this determination and whether it was in error.

In October 1987, the veteran filed a claim of entitlement to 
service connection for a left ankle disability on the basis 
that it was caused by his service-connected left knee 
disability "giving way."  Medical records obtained at this 
time indicate that the veteran was hospitalized on August 5, 
1987, for this left ankle disability.  At that time, he 
indicated that he fell on August 4, 1987.  The RO granted 
service connection for the a left ankle disability from 
August 5, 1987, the date the disability was first medically 
demonstrated.  Based on the veteran's own statements, prior 
to August 4, 1987, the veteran did not have a left ankle 
disability.  Accordingly, the award of service connection for 
a left ankle disability prior to August 5, 1987 is denied.

VI.  Entitlement to a Temporary 100 Percent
Convalescent Rating after September 30, 1987.

The veteran was hospitalized in August 1987 for his service-
connected left ankle disorder.  The veteran contends that he 
required over 18 months of convalescence due to this injury.  

Under 38 C.F.R. § 4.30 (1999), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.

In this case, the veteran was hospitalized from August 5, 
1987, through August 26, 1987, for his service-connected left 
ankle disability.  The veteran was granted a temporary total 
disability evaluation not only during his hospitalization, 
August 5, 1987, through August 26, 1987, but also for a 
convalescent period from August 27, 1987, through September 
30, 1987.  

This convalescence period is consistent with the medical 
evidence of record, including outpatient treatment records.  
A review of the August 1987 hospitalization report does not 
indicate the left ankle injury to be even moderately 
disabling.  In August 1987, the veteran was diagnosed with a 
"bruising" of the left foot.  There is no clinical 
indication that the "bruising" of the left foot required 
extended convalescence.  On the other hand, the outpatient 
treatment record in October 1987 supports the conclusion that 
the veteran was not entitled to additional convalescence 
after September 30, 1987.  This record notes no objective 
evidence of a left ankle disability.  There is also no 
objective support for any subjective complaint of functional 
impairment at that time.  The veteran did not have 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity of house 
confinement or immobilization by cast, the requirements for 
additional convalescence under 38 C.F.R. § 4.30(a) (1999).  
It is, indeed, by no means clear that the objective evidence 
of record would not support a determination that the 
veteran's left ankle disability required the convalescence 
rendered to the veteran by the RO.  Accordingly, additional 
convalescence is not warranted. 


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder prior 
to May 7, 1983, is denied. 

Entitlement to an earlier effective date for the disability 
evaluations of PTSD prior to August 22, 1988, is denied.

Entitlement to an earlier effective date for an evaluation 
and award of service connection for a skin disability prior 
to June 1, 1988, is denied.

Entitlement to an effective date earlier than August 5, 1987, 
for the grant of service connection for the residuals of an 
injury to the left ankle is denied.

Entitlement to a temporary 100 percent convalescent rating 
after September 30, 1987, is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
increased evaluation for his left ankle disability, the Board 
notes that the record contains no recent VA evaluation 
addressing the nature and extent of this disability.

The Board must consider the veteran's subjective complaints 
concerning pain pursuant to 38 C.F.R. § 4.40, 4.45 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   Additional 
information is required to make this determination.  
Consequently, the Board finds an additional medical 
evaluation is warranted.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent, and severity of the veteran's 
service-connected left ankle disability.  
The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected left ankle disability.  The 
examiner is requested to distinguish 
between complaints which are not 
supported by this medical evaluation and 
the medical evidence of record.  If the 
examiner is unable to make such 
distinctions, he or she should so 
indicate.  The examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran currently have 
any evidence of a left ankle 
disability?  What are the 
manifestations of the service-
connected left ankle disability, if 
any?

(b)  The veteran has complaints of 
pain which he attributes to his 
service-connected left ankle 
disability.  The examiner is 
requested to specifically comment on 
the presence or absence of any 
objective manifestations that would 
demonstrate functional impairment 
due to pain attributable to the left 
ankle disability.

(c)  Does the veteran have 
incoordination or impaired inability 
to execute skilled movements as the 
result of his service-connected left 
ankle disability?  If so, the 
examiner should comment on the 
severity of his incoordination and 
the effects his incoordination has 
on his ability to function.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is insufficient in any manner, the RO 
must implement corrective procedures at 
once. 

5.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in the 
case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should be accorded 
to 38 C.F.R. §§ 4.40, 4.45 (1999) and 
whether these sections provide a basis 
for any change in the award of 
compensation benefits for the service-
connected left ankle disability.  The 
veteran is advised that any additional 
claims will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. §§ 7105 (West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

